Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-46 are currently pending. 
	Claims 14-21, and 23-46 are withdrawn from further consideration by Examiner under 37 CFR 1.142(b) as being drawn to non-elected species. 
Election/Restriction
	The response filed on 07/05/2022 to the species election requirement of 05/03/2022 has been received.
	Applicant has elected:
With respect to the species election of agents or cancer therapy: chemotherapeutic agent Doxorubicin
With respect to the factors induced from the agent or therapy: IL-6
Applicant submits claims 1-13 and 22 read on the elected species. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the abstract ideas, “predicting the response of a cancer patient”, “performing an assay on a biological sample”, obtaining reference levels of induced factors”, ”establishing the fold change”, “determining that the cancer patient has a favorable or a non-favorable response” which are not eligible for patent protection without significantly more recited in the claims. 
A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The PTO’s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.
The present claims are directed to judicial exceptions. The claims recite judicial exceptions as limiting elements, the abstract ideas being “predicting the response of a cancer patient”, “performing an assay on a biological sample”, obtaining reference levels of induced factors”, ”establishing the fold change”, “determining that the cancer patient has a favorable or a non-favorable response”. These limitations could be done by merely reviewing the data mentally and mentally comparing and identifying.  In addition, these limitations encompasses mathematical equations or graphs which could be used to predict, compare (establish the fold change) and determine.  However, these limitations would be considered to be abstract ideas and would not been given patentable weight.  The Court has pointed out that the basic mathematical equation, like a law of nature, was not patentable.  
The Court in Diehr, Flook and  Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.  In the present claims there are no active method steps that transform the process into a practical application of the predicting, comparing and determining steps.
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. The active method steps of  “predicting the response of a cancer patient” and “performing an assay to measure the levels of induced factors” and “obtaining reference levels before treatment” and “determining if the results are favorable or not-favorable” set forth well-understood, routine and conventional activity engaged in by scientists at the time the application was filed and are the activities that a scientist would have relied upon to achieve the goals of the invention.
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priti et al (WO 2013148288 A1, IDS 3/13/2019).
Priti et al teaches a method of predicting the response of a cancer treatment in a cancer patient [0006]. Priti et al further teaches performing an assay on a biological sample to detect at least one gene expression level [0010, 0151]. Priti et al further teaches the biological sample is blood plasma [0011]. Priti et al further teaches a reference level is obtained from the patient prior to any administration of treatment [0005, 0018]. Priti et al further teaches the reference level is compared to the level after treatment [0018]. Priti et al further teaches establishing the fold change for each of the one or more factors induced when compared to the reference, prior to treatment, levels [0132]. Priti et al further teaches the fold change (i.e., a increase or decrease) indicates whether a patient will respond to the treatment or not [0132]. Priti et al further teaches the reference level obtained the day before treatment is commenced [0112]. Priti et al further teaches obtaining the biological sample 7-10 days post treatment [0233]. Priti et al further teaches administering multiple sessions of treatment [0178]. Priti et al further teaches obtaining a biological sample prior to any administration of treatment [0005]. Priti et al further teaches the time between consecutive doses for treatment is 1, 2, 3, or 4 weeks [0178]. Priti et al further teaches a fold change between 1.5-10, decrease or increase, indicates a patient will respond to treatment or not [0132]. Priti et al further teaches the tracking of 14 different genes expression levels [0004]. Priti et al further teaches the expression level of DLL4 being measured  [0241]. Priti et al further teaches DLL4 is a pro-angiogenic factor [0240]. Priti et al further teaches that post treatment DLL4 expression was significantly decreased [0240, figure 4].  Priti et al further teaches a decrease of at least about 0.5 fold in level [Figure 2]. Priti et al further teaches the cancer therapy including chemotherapy [0193].  Priti et al further teaches chemotherapy as the sole therapy provided [0232, Arm B]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Priti et al (WO 2013148288 A1, IDS 3/13/2019) as applied to claims 1-12 above, and further in view of Berthiaume et al (WO 2017011907 A1).
The teachings of Priti et al are discussed above. 
Priti et al does not teach using the chemotherapy is carried out with one chemotherapeutic drug doxorubicin. However, this deficiency is made up in the teachings of Berthiaume et al. 
Berthiaume et al teaches a method of monitoring CCI-002 activity when dosed with doxorubicin [0275, Group 7]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the method of predicting response to treatment of Priti et al and to use the treatment of chemotherapy as the sole therapy. Further, to use the chemotherapeutic doxorubicin as the sole chemotherapeutic. It would have been prima facie obvious to combine Priti et al  method of predicting the response of a cancer patient to therapy with Berthiaume et al treatment of doxorubicin as the only chemotherapeutic used for treatment. One of ordinary skill in the art would be motivated by knowing the effectiveness of the doxorubicin being used. 

Claims 1-12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Priti et al (WO 2013148288 A1, IDS 3/13/2019) as applied to claims 1-12 above, and further in view of Sabbadini et al (US 20170114125 A1).
The teachings of Priti et al are discussed above. 
Priti et al does not specifically teach IL-6  as a pro-tumorigenic factor induced by the cancer patient in response to the cancer therapy. However, this deficiency is made up in the teachings of Sabbadini et al. 
Sabbadini et al teaches a method of treating cancer using a treatment that shows a reduction of tumorigenic growth factor IL-6 [Example 11, 0333].
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the method of predicting response to treatment of Priti et al and to use the pro-tumorigenic factor taught by Sabbadini et al of IL-6. It would have been prime facie obvious to combine the method of predicting the response of a cancer patient to therapy and the pro-tumorigenic factor of IL-6 taught by Sabbadini et al. 
Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/            Examiner, Art Unit 1642    

/MARK HALVORSON/            Primary Examiner, Art Unit 1642